--------------------------------------------------------------------------------

EXHIBIT 10.3
 
 
 
 
 

 

 
 
Limited Liability Company Agreement
 
of
 
Laredo Royalty Incentive Plan, LLC
 
a Delaware Limited Liability Company
 
 As Of October 11, 2012
 
 

 

 
THE MEMBERSHIP INTERESTS (AS DEFINED HEREIN) GOVERNED BY THIS LIMITED LIABILITY
COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS.  SUCH
MEMBERSHIP INTERESTS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF
AT ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION
THEREFROM, AND COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON
TRANSFERABILITY SET FORTH HEREIN AND IN THE OTHER INVESTMENT DOCUMENTS (AS
DEFINED HEREIN).
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
i

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS 
 

ARTICLE 1 DEFINITIONS AND CONSTRUCTION  1

 
Section 1.1
Definitions.
1

Section 1.2
Construction.
10

 

ARTICLE 2 ORGANIZATION   11

 

Section 2.1
Formation; Continuation.
11

Section 2.2
Name.
11

Section 2.3
Registered Office; Registered Agent; Principal Office; Other Offices.
11

Section 2.4
Purposes.
11

Section 2.5
Term.
11

Section 2.6
No State Law Partnership.
11

Section 2.7
Title to Company Assets; No Member Benefit.
11

Section 2.8
Fiscal Year.
12

 

ARTICLE 3 MEMBERS; UNITS  12

 
Section 3.1
Members.
12

Section 3.2
Units.
13

Section 3.3
No Other Persons Deemed Members.
14

Section 3.4
No Withdrawal.
14

Section 3.5
No Liability of Members.
14

 

ARTICLE 4 CAPITAL CONTRIBUTIONS   14

 
Section 4.1
Capital Contributions.
14

Section 4.2
Return of Capital Contributions.
14

Section 4.3
Advances by Members.
14

Section 4.4
Capital Accounts.
15

 

ARTICLE 5 DISTRIBUTIONS; ALLOCATIONS   15

 

Section 5.1
Regular Distributions.
15

Section 5.2
Tax Distributions.
16

Section 5.3
Allocations of Profits or Losses.
16

Section 5.4
Regulatory Allocations; Special Allocations.
17

Section 5.5
Curative Allocations.
18

Section 5.6
Income Tax Allocations.
18

Section 5.7
Other Allocation Rules.
19

Section 5.8
Limitation Upon Distributions.
19

Section 5.9
Withholding Authorized. 
19


 
ii

--------------------------------------------------------------------------------

 

 

ARTICLE 6 TRANSFERS  19

            
Section 6.1
General Rules.
19

Section 6.2
Conditions to Transfers; Continued Applicability of Agreement.
20

Section 6.3
Cooperation.
21

Section 6.4
Regulatory Requirements.
21

Section 6.5
Repurchase Rights Upon Termination of Services.
21

 

ARTICLE 7 MANAGEMENT  23

 
Section 7.1
Management by Managing Member.
23

Section 7.2
Meetings of the Members.
23

Section 7.3
Officers.
24

 

ARTICLE 8 ADDITIONAL COVENANTS   24

 
Section 8.1
Reports.
24

Section 8.2
Inspection Rights.
24

Section 8.3
Confidentiality.
25

 

ARTICLE 9 EXCULPATION AND INDEMNIFICATION   25

 
Section 9.1
Exculpation.
25

Section 9.2
Indemnification.
26

Section 9.3
Advance Payment.
26

Section 9.4
Indemnification of Employees and Agents.
26

Section 9.5
Appearance as a Witness.
27

Section 9.6
Nonexclusivity of Rights.
27

Section 9.7
Insurance.
27

 

ARTICLE 10 TAXES; BANK ACCOUNTS   27

 
Section 10.1
Tax Returns.
27

Section 10.2
Tax Partnership.
27

Section 10.3
Tax Elections.
27

Section 10.4
Issuance of Equity Interests for Services.
28

Section 10.5
Tax Matters Member.
29

Section 10.6
Bank Accounts.
30

 

ARTICLE 11 DISSOLUTION, WINDING-UP AND TERMINATION  30

 

Section 11.1
Dissolution.
30

Section 11.2
Winding-Up and Termination.
30

Section 11.3
Deficit Capital Accounts.
32

Section 11.4
Certificate of Cancellation. 
32


 
iii

--------------------------------------------------------------------------------

 
 
 
ARTICLE 12 GENERAL PROVISIONS
 32

 

Section 12.1
Books.
32

Section 12.2
Offset.
32

Section 12.3
Notices.
32

Section 12.4
Entire Agreement; Supersedure.
32

Section 12.5
Effect of Waiver or Consent.
33

Section 12.6
Amendment or Restatement.
33

Section 12.7
Binding Effect.
33

Section 12.8
Governing Law; Submission to Jurisdiction.
33

Section 12.9
Severability.
34

Section 12.10
Further Assurances.
34

Section 12.11
Waiver of Certain Rights.
34

Section 12.12
Directly or Indirectly.
34

Section 12.13
Counterparts.
34

Section 12.14
No Third Party Beneficiaries.
34

Section 12.15
Survival of Rights and Obligations.
35




Exhibits:
 
Exhibit A
Form of Adoption Agreement
 A-1

Exhibit B 
Form of Restricted Common Unit Agreement
B-1


 
iv

--------------------------------------------------------------------------------

 

LIMITED LIABILITY COMPANY AGREEMENT
OF
LAREDO ROYALTY INCENTIVE PLAN, LLC
 
a Delaware Limited Liability Company
 
This LIMITED LIABILITY COMPANY AGREEMENT (the “Agreement”) of Laredo Royalty
Incentive Plan, a Delaware limited liability company (the “Company”), dated as
of October 11, 2012 (the “Effective Date”), is adopted, executed and agreed to,
for good and valuable consideration, by the Company, Laredo Oil, Inc., a
Delaware corporation (“Laredo”)   and the other Members (as defined below)
admitted to the Company as of the Effective Date.
 
WHEREAS, the Board of Directors of Laredo Oil, Inc. (the “Laredo Board”) has
approved the Laredo Royalty Incentive Plan dated as of October 11, 2012 (the
“Plan”), to provide incentives to certain executive officers and key employees
of Laredo or any of its Subsidiaries or other Affiliates (each a “Related
Party”); and
 
WHEREAS, as contemplated by the Plan, the Laredo Board has approved the
formation of the Company by the filing of a Certificate of Formation under and
pursuant to the Act, as amended to date (the “Certificate”) and the assignment
and contribution by Laredo of the Incentive Plan Royalty (as defined in the
Plan) to the Company pursuant to that certain Incentive Plan Royalty Assignment
Agreement dated as of the Effective Date;
 
WHEREAS, the Board of Directors of Laredo may assign to the Company all or any
party of the Additional Incentive Plan Royalty (as defined in the Plan) granted
to Laredo in the future (together with the Incentive Plan Royalty, the “Plan
Interests”), in accordance with the Plan and this Agreement;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Members and the Company hereby agree as
follows:
 
ARTICLE 1
DEFINITIONS AND CONSTRUCTION
 
Section 1.1Definitions.  
 
(a)           In addition to terms defined in the body of this Agreement,
capitalized terms used herein shall have the following meanings:
 
“Act” means the Delaware Limited Liability Company Act, as amended from time to
time.
 
“Adjusted Capital Account” means the Capital Account maintained for each Member,
(a) increased by any amounts that such Member is obligated to restore (or is
treated as obligated to restore under Treasury Regulation
Sections 1.704-1(b)(2)(ii)(c), 1.704-2(g)(1) and 1.704-2(i)(5)), and (b)
decreased by any amounts described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6) with respect to such Member.
 

 
1

--------------------------------------------------------------------------------

 

“Adverse Person” means any Person whom the Managing Member reasonably determines
is a direct competitor or a potential direct competitor of the Company or any of
its Subsidiaries.
 
“Affiliate” of a Person means any Person Controlling, Controlled by, or Under
Common Control with such Person.
 
“Allocation Period” means a period commencing on the first day of each Fiscal
Year and on any day in which an adjustment to the Book Value of the Company’s
assets pursuant to clause (ii) of the definition of Book Value occurs and the
prior Allocation Period shall terminate on the day immediately preceding the day
of commencement of a new Allocation Period.
 
“Available Cash” means all revenues and other cash or cash equivalent amounts
collected or received by the Company from any and all sources, less the sum of
the following, to the extent paid or set aside by the Company:  (i) any
outstanding indebtedness of the Company, including any advance made by the
Managing Member in accordance with Section 4.3; (ii) all cash expenditures
incurred in the operation of the Company’s business; and (iii) such Reserves as
the Managing Member reasonably deems necessary for the proper operation of the
Company’s business.
 
“Bona Fide Offer” means a written offer or definitive purchase agreement to
purchase Units from a Member, which offer or definitive agreement is binding on
the transferring Member and is subject to no conditions to closing relating to
financing or due diligence.
 
“Book Liability Value” means with respect to any liability of the Company
described in Treasury Regulation Section 1.752-7(b)(3)(i), the amount of cash
that a willing assignor would pay to a willing assignee to assume such liability
in an arm’s-length transaction.  The Book Liability Value of each liability of
the Company described in Treasury Regulation Section 1.752-7(b)(3)(i) shall be
adjusted at such times as provided in this Agreement for an adjustment to Book
Values.
 
“Book Value” means, with respect to any property of the Company, such property’s
adjusted basis for Federal income tax purposes, except as follows:
 
(i)           The initial Book Value of any property contributed by a Member to
the Company shall be the Fair Market Value of such property as of the date of
such contribution;
 
(ii)           The Book Values of all properties shall be adjusted to equal
their respective Fair Market Values in connection with (A) the acquisition of an
additional interest in the Company by any new or existing Member in exchange for
more than a de minimis Capital Contribution to the Company or as consideration
for the performance of services to or for the benefit of the Company, (B) the
distribution by the Company to a Member of more than a de minimis amount of
property as consideration for an interest in the Company, (C) the liquidation of
the Company within the meaning of Treasury Regulation
Section 1.704-1(b)(2)(ii)(g)(1) (other than pursuant to Section 708(b)(1)(B) of
the Code, or (D) any other event to the extent determined by the Managing Member
to be necessary to properly reflect Book Values in accordance with the standards
set forth in Treasury Regulation Section 1.704-1(b)(2)(iv)(q);
 

 
2

--------------------------------------------------------------------------------

 

 
(iii)           The Book Value of property distributed to a Member shall be the
Fair Market Value of such property as of the date of such distribution;
 
(iv)           The Book Value of all property shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such property pursuant to
Code Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(m) and clause (vii) of the
definition of Profits and Losses or Section 5.4(h); provided, however, Book
Value shall not be adjusted pursuant to this clause (iv) to the extent the
Managing Member reasonably determines that an adjustment pursuant to clause (ii)
hereof is necessary or appropriate in connection with the transaction that would
otherwise result in an adjustment pursuant to this clause (iv); and
 
(v)           If the Book Value of property has been determined or adjusted
pursuant to clause (i), (ii), or (iv) hereof, such Book Value shall thereafter
be adjusted by the Depreciation taken into account with respect to such property
for purposes of computing Profits and Losses and other items allocated pursuant
to Section 5.3, Section 5.4 and Section 5.5.
 
“Business Day” means any day other than a Saturday, a Sunday, or a holiday on
which national banking associations in Austin, Texas are authorized by Law to
close.
 
“Capital Account” means the Capital Account established and maintained for each
Member pursuant to Section 4.4.
 
“Capital Contribution” means with respect to any Member, the amount of money and
the initial Book Value of any property (other than money) contributed to the
Company by the Member.  Any reference in this Agreement to the Capital
Contribution of a Member shall include a Capital Contribution of its
predecessors in interest.
 
“Cause” means with respect to any Person, unless otherwise defined in an
employment or other services agreement between such Person and Laredo or any
Related Party (in which case the definition in such other agreement shall
control):
 
(i)           A Person’s conviction of or plea of no contest to a felony which
prevents such Person from effectively performing his duties or which adversely
affects the reputation of Laredo;
 
(ii)           A Person’s willful misconduct or gross negligence in performing
his duties to Laredo or any Related Party, in a manner that adversely affects
Laredo; or
 

 
3

--------------------------------------------------------------------------------

 

(iii)           A Person’s willful failure or refusal to perform his duties,
after receipt of written notice of, and reasonable opportunity to cure, such
failure or refusal to perform his or her duties to Laredo or any Related Party;
 
in each case in the preceding clauses (i) though (iii), as determined by the
Managing Member.
 
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.  All references herein to Sections of the Code shall include any
corresponding provision or provisions of succeeding Law.
 
“Common Sharing Ratio” means, with respect to any Member holding Common Units,
the ratio which the number of Common Units held of record by that Member bears
to the total number of Common Units held of record by all Members at the time of
such determination.
 
“Compensatory Membership Interest” means a Membership Interest that is described
in Proposed Treasury Regulation Section 1.721-1(b)(3), or any successor
provision.


“Control,” including the correlative terms “Controlling”, “Controlled by” and
“Under Common Control with” means possession, directly or indirectly, of the
power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person.  For the purposes of the preceding
sentence, control shall be deemed to exist when a Person possesses, directly or
indirectly, through one or more intermediaries (a) the right to elect or cause
the election of a majority or more of the members of the board of directors,
board of managers or similar governing board of such Person; (b) in the case of
a corporation, more than 50% of the outstanding voting securities thereof;
(c) in the case of a limited liability company, partnership, limited partnership
or venture, the right to more than 50% of the distributions therefrom (including
liquidating distributions); or (d) in the case of any other Person, more than
50% of the economic or beneficial interest therein.
 
“Cumulative Operating Tax Liability” means, with respect to any Member for any
fiscal year, the product of (a) the Federal taxable income (other than taxable
income incurred in connection with a Sale Transaction or a liquidation of the
Company) allocated by the Company to such Member in such fiscal year and all
prior fiscal years less the Federal taxable loss allocated by the Company to
such Member in such fiscal year and all prior fiscal years, multiplied by (b)
the highest applicable Federal income tax rate applicable to individuals (as
adjusted for any phase out of such rate) with respect to the character of
Federal taxable income or loss allocated by the Company to such Member (e.g.,
capital gains or losses, dividends, ordinary income, etc.).
 
“Curative Allocations” means the allocations pursuant to Section 5.5 of this
Agreement.
 

 
4

--------------------------------------------------------------------------------

 

“Depreciation” means, for each Allocation Period, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable for
Federal income tax purposes with respect to property for such Allocation Period,
except that (i) with respect to any property the Book Value of which differs
from its adjusted tax basis for Federal income tax purposes and which difference
is being eliminated by use of the “remedial method” pursuant to Treasury
Regulation Section 1.704-3(d), Depreciation for such Allocation Period shall be
the amount of book basis recovered for such Allocation Period under the rules
prescribed by Treasury Regulation Section 1.704-3(d)(2), and (ii) with respect
to any other property the Book Value of which differs from its adjusted tax
basis at the beginning of such Allocation Period, Depreciation shall be an
amount which bears the same ratio to such beginning Book Value as the Federal
income tax depreciation, amortization, or other cost recovery deduction for such
Allocation Period bears to such beginning adjusted tax basis; provided, however,
that if the adjusted tax basis of any property at the beginning of such
Allocation Period is zero dollars ($0.00), Depreciation with respect to such
property shall be determined with reference to such beginning value using any
reasonable method selected by the Managing Member.
 
“Economic Risk of Loss” has the meaning set forth in Treasury Regulation
Section 1.752-2(a).
 
“Entity” means any Person other than a natural person.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the SEC thereunder.
 
“Fair Market Value” means, with respect to any Units or assets of the Company,
the fair market value of such property determined by the Managing Member;
provided, however, that if such determination is made in connection with the
repurchase of any Offered Units pursuant to Section 6.5, at the request of any
other Person, the valuation of such Units or other assets of the Company shall
instead be determined by an Independent Third Party appraiser designated by the
Managing Member, with the costs of such valuation to be paid by such other
Person unless such valuation is 5% or greater than the Managing Member’s initial
determination as provided above.
 
“GAAP” means United States generally accepted accounting principles and policies
as in effect from time to time.
 
“Independent Third Party” means any Person who, immediately prior to the
contemplated transaction, is not a Member or an officer, director or other
Affiliate of Laredo or any Related Party.
 
 “Investment Documents” means this Agreement and any other document, instrument,
certificate or agreement executed and delivered by a Member in connection with
being admitted to the Company as a Member, including any Adoption Agreement or
Restricted Common Unit Agreement, as applicable.
 

 
5

--------------------------------------------------------------------------------

 

 “Involuntary Transfer” means a Transfer resulting from the death of a Person or
another involuntary Transfer occurring by operation of law (including in
connection with a divorce or bankruptcy proceeding).
 
“Law” means any applicable constitutional provision, statute, act, code
(including the Code), law, regulation, rule, ordinance, order, decree, ruling,
proclamation, resolution, judgment, decision, declaration, or interpretative or
advisory opinion or letter of a governmental authority.
 
“Majority in Interest” means the holders of a majority of the Common Units
issued and outstanding from time to time.
 
“Managing Member” means Laredo or its successors or assigns.
 
“Member” means any Person executing this Agreement as of the Effective Date as a
Member or that is hereafter admitted to the Company as a Member as provided in
this Agreement, but such term does not include any Person who has ceased to be a
Member in the Company as provided in this Agreement.
 
“Membership Interest” means the interest of a Member, in its capacity as such,
in the Company, including rights to distributions (liquidating or otherwise),
allocations, information, all other rights, benefits and privileges enjoyed by
that Member (under the Act, the Certificate, this Agreement or otherwise) in its
capacity as a Member and otherwise to participate in the management of the
Company; and all obligations, duties and liabilities imposed on that Member
(under the Act, the Certificate, this Agreement, or otherwise) in its capacity
as a Member, which Membership Interest shall be evidenced in the form of Units
held by such Member.
 
“Permitted Transfer” means, with respect to any Member, (1) any Involuntary
Transfer and (2) any Transfer to (a) any parent, spouse, sibling, child or
grandchild of such Member, (b) any trust, limited liability company, limited
partnership or other entity having as its sole beneficiaries or owners such
Member, any Persons described in clause (a) above or any combination of the
foregoing, (c) any Transfer to partner, shareholder, member or beneficial owner
of such Member, in each case, so long as such transferee is not an Adverse
Person, (d) any Transfer to the Company, Laredo or any Related Party, or (e) any
Transfer to any Person otherwise designated by the Managing Member as a
“Permitted Transferee” in such Transfer.
 
“Person” means any natural person, limited liability company, corporation,
limited partnership, general partnership, joint stock company, joint venture,
association, company, trust, bank trust company, land trust, business trust, or
other organization, whether or not a legal entity, and any government or agency
or political subdivision thereof.
 
“Prime Rate” means the prime rate of interest quoted from time to time in The
Wall Street Journal.
 

 
6

--------------------------------------------------------------------------------

 

“Profits” or “Losses” means, for each Allocation Period, an amount equal to the
Company’s taxable income or loss for such Allocation Period, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss, or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments (without duplication):
 
(i)           Any income of the Company that is exempt from Federal income tax
and not otherwise taken into account in computing Profits and Losses pursuant to
this definition of “Profits” and “Losses” shall be added to such taxable income
or loss;
 
(ii)           Any expenditures of the Company described in Code
Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(i), and not otherwise
taken into account in computing Profits or Losses pursuant to this definition of
“Profits” and “Losses” shall be subtracted from such taxable income or loss;
 
(iii)           In the event the Book Value of any asset is adjusted pursuant to
clause (ii) or (iii) of the definition of Book Value, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
Book Value of the asset) or an item of loss (if the adjustment decreases the
Book Value of the asset) from the disposition of such asset and shall be taken
into account for purposes of computing Profits or Losses;
 
(iv)           In the event the Book Liability Value of any liability of the
Company described in Treasury Regulation Section 1.752-7(b)(3)(i) is adjusted as
required by this Agreement, the amount of such adjustment shall be treated as an
item of loss (if the adjustment increases the Book Liability Value of such
liability of the Company) or an item of gain (if the adjustment decreases the
Book Liability Value of such liability of the Company) and shall be taken into
account for purposes of computing Profits or Losses;
 
(v)           Gain or loss resulting from any disposition of property with
respect to which gain or loss is recognized for Federal income tax purposes
shall be computed by reference to the Book Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Book Value;
 
(vi)           In lieu of the depreciation, amortization, and other cost
recovery deductions taken into account in computing such taxable income or loss,
there shall be taken into account Depreciation for such Allocation Period;
 
(vii)           To the extent an adjustment to the adjusted tax basis of any
asset pursuant to Code Section 734(b) is required, pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Account balances as a result of a distribution other than in
liquidation of a Member’s interest in the Company, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or an item of loss (if the adjustment decreases such basis) from the
disposition of such asset and shall be taken into account for purposes of
computing Profits or Losses; and
 

 
7

--------------------------------------------------------------------------------

 

 
(viii)           Any items that are allocated pursuant to Section 5.4 or
Section 5.5 shall not be taken into account in computing Profits and Losses.
 
“Profits Interests” means an interest in the Company that is classified as a
partnership profits interest within the meaning of Revenue Procedures 93-27 and
2001-43 (or the corresponding requirements of any subsequent guidance
promulgated by the Internal Revenue Service or other applicable Law.
 
“Regulatory Allocations” means the allocations pursuant to Section 5.4.
 
“Reserves” means funds set aside or amounts allocated to reserves which shall be
maintained in amounts deemed sufficient by the Managing Member for working
capital and to pay taxes, insurance, debt service or other costs or expenses
incident to the ownership or operation of the Company’s business.
 
“Sale Transaction” means any transaction or series of related transactions
(whether such transaction occurs by a sale of assets, sale of Units or other
Company interests, merger, conversion, recapitalization or other business
combination) that, after giving effect thereto, results in (a) all or
substantially all of the assets of the Company being held by an entity that is
owned, less than 50%, by the record holders of Units immediately prior to such
transaction, or (b) the record holders of the Units prior to such transaction
having record ownership, directly or indirectly after the consummation of such
transaction, of 50% or less (determined by the percentage of liquidating
distributions the record holders of Units would receive upon a liquidation of
the Company or other surviving entity immediately after consummation of such
transaction) of the equity securities of the Company or other surviving company.
 
“Tax Distribution” means, with respect to any Member for any fiscal year, the
excess, if any, of (i) the Cumulative Operating Tax Liability of such Member
with respect to such fiscal year, over (ii) the amount of distributions made to
such Member pursuant to Section 5.1 (other than Section 5.1(a) or
Section 5.1(b)) during such fiscal year and all prior fiscal years plus the
amount of distributions made to such Member pursuant to Section 5.2 with respect
to all prior fiscal years.
 
“Transfer,” including the correlative terms “Transferring” or “Transferred”,
means any direct or indirect transfer, assignment, sale, gift, pledge,
hypothecation or other encumbrance, or any other disposition (whether voluntary
or involuntary or by operation of law), of Units (or any interest (pecuniary or
otherwise) therein or right thereto), including derivative or similar
transactions or arrangements whereby a portion or all of the economic interest
in, or risk of loss or opportunity for gain with respect to, Units are
transferred or shifted to another Person.
 
“Treasury Regulations” means the regulations promulgated by the United States
Department of the Treasury pursuant to and in respect of provisions of the
Code.  All references herein to Sections of the Treasury Regulations shall
include any corresponding provision or provisions of succeeding, similar,
substitute proposed or final Treasury Regulations.
 

 
8

--------------------------------------------------------------------------------

 

 
“Unvested Common Units” means Common Units that have not yet vested according to
the vesting provisions of the applicable Restricted Common Unit Agreement.
 
“Vested Common Units” means Common Units that have vested in accordance with the
terms of the Restricted Common Unit Agreement applicable thereto.
 
“Withdraw” means the resignation, withdrawal or retirement of a Member from the
Company.  Such terms shall not include any Transfer of Units, even though the
Member making a Transfer may cease to be a Member as a result of such Transfer.
 
(b)           Each of the following terms is defined in the Section set forth
opposite such term:
 
Term
Section
Additional Member
3.1(b)
Adoption Agreement
3.1(b)
Agreement
Preamble
authorized person
7.3
Certificate
Recitals
Common Units
3.2(a)
Company
Preamble
Assignment Agreement
3.1(a)
Dissolution Event
11.1(a)
Effective Date
Preamble
Excluded Liability
9.1
Fiscal Year
2.8
Former Service Member
6.5(a)(i)
including
1.2
Initial Members
3.1(a)
Laredo
Preamble
Laredo Board
Recitals
New Rules
10.4(b)
Offered Units
6.5(a)(i)
Officers
7.3
Plan
Recitals
Plan Interests
Recitals
Preferred Units
3.2(a)
Proceeding
9.2
Purchase Note
6.5(c)(ii)
Purchase Price
6.5(c)(i)
Regulatory Requirement
6.4
Related Party
Recitals
   
Repurchase Notice
6.5(a)(i)
Restricted Common Unit Agreement
3.1(a)
Series 1 Common Units
3.2(b)(ii)
Tax Matters Member
10.5(a)
Threshold Value
3.2(b)(ii)
Units
3.2(a)


 
9

--------------------------------------------------------------------------------

 
Section 1.2       Construction.
 
Unless the context requires otherwise: (a) the gender (or lack of gender) of all
words used in this Agreement includes the masculine, feminine and neuter;
(b) references to Articles and Sections refer to articles and sections of this
Agreement;(c) references to Exhibits and Schedules are to exhibits and schedules
attached to this Agreement, each of which is made a part of this Agreement for
all purposes; (d) references to money refer to legal currency of the United
States of America; and (e) the word “including” means “including without
limitation.”
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
10

--------------------------------------------------------------------------------

 

ARTICLE 2
ORGANIZATION
 
Section 2.1Formation; Continuation.  
 
The Company was organized as a limited liability company under the name
“Laredo/SORC Incentive Plan Royalty, LLC” by the filing of the Certificate with
the Secretary of State of the State of Delaware, in accordance with and pursuant
to the Act.  The Company is hereby continued as a limited liability company
under the Act.  All actions by any Member in making such filing are hereby
ratified, adopted and approved.  The rights and liabilities of the Members will
be determined pursuant to the Act and this Agreement.  To the extent that there
is any conflict or inconsistency between any provision of this Agreement and any
non-mandatory provision of the Act, the provisions of this Agreement control and
take precedence.
 
Section 2.2Name.  
 
Pursuant to the Certificate of Amendment to the Certificate, dated as of the
Effective Date, the name of the Company is “Laredo Royalty Incentive Plan, LLC”,
and all Company business must be conducted in that name or such other names that
comply with Law and as the Managing Member may select.
 
Section 2.3Registered Office; Registered Agent; Principal Office; Other
Offices.  
 
The registered office of the Company required by the Act to be maintained in the
State of Delaware shall be the office of the initial registered agent named in
the Certificate or such other office (which need not be a place of business of
the Company) as the Managing Member may designate in the manner provided by
Law.  The registered agent of the Company in the State of Delaware shall be the
initial registered agent named in the Certificate or such other Person or
Persons as the Managing Member may designate in the manner provided by Law.  The
principal office of the Company in the United States shall be at 111 Congress
Avenue, Suite 400, Austin, Texas 78701 or such other place as the Managing
Member may designate, which need not be in the State of Delaware.  The Company
may have such other offices as the Managing Member may designate.
 
Section 2.4Purposes.  
 
The purposes of the Company are to hold the Plan Interests (or any proceeds
thereof or assets received in exchange or substitution thereof) on behalf of the
Members and engage in any investment activity related thereto.
 
Section 2.5Term.  
 
The existence of the Company commenced on the date of the filing of the
Certificate, and the Company shall continue until the Certificate of
Cancellation is filed in accordance with ARTICLE 11.
 
Section 2.6No State Law Partnership.  
 
The Members do not intend for the Company to be a partnership (including a
limited partnership) or joint venture, and no Member shall be a partner or joint
venturer of any other Member by reason of this Agreement or any of the
Investment Documents for any purpose other than for United States Federal and
state income tax purposes, and this Agreement shall not be interpreted to
provide otherwise.
 
Section 2.7Title to Company Assets; No Member Benefit.  
 
Title to the Company’s assets, whether real, personal or mixed and whether
tangible or intangible, including the Plan Interests, shall be vested in the
Company as an entity, and no Member, individually or collectively, shall have
any ownership interest in the Company’s assets or any portion thereof.  The
credit and the assets of the Company shall be used solely for the benefit of the
Company and shall not be used to further the personal gain of any Member.  No
asset of the Company shall be transferred or encumbered for or in payment of any
individual obligation of a Member.  
 

 
11

--------------------------------------------------------------------------------

 
 
Section 2.8Fiscal Year.  
 
The fiscal year of the Company (the “Fiscal Year”) shall end on December 31 of
each calendar year unless, for United States Federal income tax purposes,
another fiscal year is required.  The Company shall have the same Fiscal Year
for United States Federal income tax purposes and for accounting purposes.
 
ARTICLE 3
MEMBERS; UNITS
 
Section 3.1Members.  
 
(a)           Initial Members.  As of the Effective Date, Laredo is hereby
admitted to the Company as the Managing Member upon its execution and delivery
to the Company of this Agreement and the Assignment Agreement related to the
contribution of the initial Plan Interests to the Company (the “Assignment
Agreement”). As of the Effective Date, each of the other persons listed on
Schedule 1 hereto is hereby admitted to the Company as a Member upon his/her
execution and delivery to the Company of a Restricted Common Unit Agreement, in
substantially the form attached as Exhibit B (the “Restricted Common Unit
Agreement), with respect to the grant of an award under the Plan.  The Members
set forth in Schedule 1 as of the Effective Date are collectively referred to as
the “Initial Members.”
 
(b)           Additional Members.  In addition to the Initial Members, the
following Persons shall be admitted as Members without any further action by the
Company, the Managing Member or any Member: (i) any Person to whom the Company
issues Common Units after the Effective Date in compliance with this Agreement
and pursuant to a Restricted Common Unit Agreement, and (ii) any Person to whom
Units are Transferred by a Member so long as such Transfer is made in compliance
with this Agreement and any applicable Restricted Common Unit Agreement and upon
such Person’s execution and delivery to the Company of a an Adoption Agreement
in the form attached as Exhibit C (the “Adoption Agreement) and such other
agreements required hereunder or otherwise reasonably specified by the Managing
Member (any such Person described in (i) or (ii) above, an “Additional
Member”).  Admission of an Additional Member shall become effective on the date
such Person’s name is recorded on the books and records of the Company, at which
time Schedule 1 shall be updated to include each such Additional Member as a
Member.
 
(c)           Cessation of Members.  Any Person admitted or deemed admitted as a
Member pursuant to Section 3.1(a) or Section 3.1(b) shall cease to have the
rights of a Member under this Agreement at such time that such Person is no
longer a record owner of any Units (including as a result of the forfeiture of
Unvested Common Units pursuant to the terms of the Restricted Common Unit
Agreement governing such Units), but such Person shall remain bound by Section
8.4 and by the terms of any other applicable agreements with the Company.
 

 
12

--------------------------------------------------------------------------------

 

 
Section 3.2Units.  
 
(a)           Units; Voting Rights; Unit Certificates.  The Membership Interests
of the Company have been divided into two classes of units referred to as
“Preferred Units” and “Common Units”.  The Preferred Units and the Common Units
are collectively referred to herein as the “Units.”  Except as otherwise
provided in this Agreement or the Act, the holders of Preferred Units shall have
one vote per Preferred Unit held of record thereby.  Notwithstanding anything in
this Agreement to the contrary, the holder of a Common Unit shall not be
entitled to vote such Common Unit on any matter except as may otherwise be
required hereunder or under the Act.  Ownership of Units shall not be evidenced
by Unit certificates.
 
(b)           Initial Unit Designations; Initial Issuances.
 
(i)           One (1) Preferred Unit is hereby authorized for issuance and such
Preferred Unit shall be issued to Laredo pursuant to the Assignment Agreement as
of the Effective Date.  The contribution of the initial Plan Interests as of the
Effective Date has a Fair Market Value as set forth on Schedule 1.
 
(ii)           Ten thousand (10,000) Common Units are hereby authorized for
issuance from time to time to the Participants under the Plan to reflect their
awards thereunder.  No additional Common Units may be authorized without the
approval of the Managing Member and a Majority in Interest.  Upon approval by
the Managing Member, the issuance of Common Units shall be made pursuant to a
Restricted Common Unit Agreement with the Person receiving such Common
Units.  The Common Units will be Unvested Common Units upon issuance and shall
vest or remain unvested in the manner and subject to the conditions set forth in
the applicable Restricted Common Unit Agreement, at which time such Units will
become Vested Common Units.  The Company shall not issue any Common Units to any
Person who has not executed and delivered to the Company a Restricted Common
Unit Agreement.  The Common Units will be issued for no consideration.  As of
the Effective Date, 7,640 Common Units have been designated as “Series 1 Common
Units” and the Company will issue such Series 1 Common Units to the persons
listed on Schedule 1, in accordance with the terms of this Agreement and the
Restricted Common Unit Agreements.  The Company may from time to time issue
additional Series 1 Common Units and/or designate and issue additional series of
Common Units (up to the aggregate number of authorized Common Units), each of
which additional series shall be designated by a sequential number (Series 2,
Series 3, etc.).  It is intended that the Series 1 Common Units will constitute
Profits Interests.  Accordingly, the Series 1 Common Units have a Threshold
Value and Capital Account of zero dollars ($0.00).  With respect to any
subsequent series of Common Units issued that the Company intends to constitute
Profits Interests, (i) the Managing Member shall designate a “Threshold Value”
applicable to each such series of Common Units to the extent necessary to cause
such series of Common Units to constitute Profits Interests, but not be less
than zero, and (ii) the Capital Account associated with each such Common Unit in
such series at the time of its issuance shall be equal to zero dollars
($0.00).  The Threshold Value for each additional series of Common Units shall
equal the amount that would, in the reasonable determination of the Managing
Member, be distributed pursuant to Section 5.1 with respect to each then
outstanding Series 1 Common Unit if, immediately prior to the issuance of such
additional series, all then-outstanding Common Units vested, the assets of the
Company were sold for their Fair Market Values and the proceeds (net of any
liabilities of the Company) were distributed pursuant to Section 5.1
(disregarding any limitation on distribution imposed by Section 5.9 and
determined without regard to the last sentence of Section 5.2).  With respect to
any Common Units in a series that the Company does not intend to constitute
Profits Interests (i) the grant of such Common Units will be taxable to the
recipient thereof in accordance with Section 83 of the Code, and (ii) the
Capital Account associated with each such Common Units in such series at the
time of issuance shall be as provided in Section 4.4(a)(iv).  In the event of
forfeiture of any Common Units pursuant to a Restricted Common Unit Agreement,
such Common Units shall be available for reissuance by the Company pursuant to
this Section 3.2(b)(ii).  Schedule 1 shall be amended from time to time to
reflect the names and addresses of the Members holding Common Units, the
aggregate number of each series of Common Units held by each such Member and the
Threshold Value, if any, of each series of Common Units issued after the date of
this Agreement.
 
 
 
13

--------------------------------------------------------------------------------

 

Section 3.3      No Other Persons Deemed Members.
 
Unless admitted to the Company as a Member as provided in this Agreement, no
Person (including an assignee of rights with respect to Units or a transferee of
Units, whether voluntary, by operation of law or otherwise) shall be, or shall
be considered, a Member.  The Company may elect to deal only with Persons so
admitted as Members (including their duly authorized representatives).  Any
distribution by the Company to the Person shown on the Company’s records as a
Member or to its legal representatives, shall relieve the Company of all
liability to any other Person who may have an interest in such distribution by
reason of any Transfer by the Member or for any other reason.
 
Section 3.4No Withdrawal.  
 
A Member may not take any action to Withdraw as a Member voluntarily, and a
Member may not be removed involuntarily, prior to the dissolution and winding up
of the Company, other than as a result of a Permitted Transfer of all of such
Member’s Units in accordance with ARTICLE 6 and each of the transferees of such
Units being admitted as a Member.
 
Section 3.5No Liability of Members.  
 
Except as otherwise provided under the Act, the debts, liabilities, contracts
and other obligations of the Company (whether arising in contract, tort or
otherwise) shall be solely the debts, liabilities, contracts and other
obligations of the Company, and no Member in its capacity as such shall be
liable personally i) for any debts, liabilities, contracts or any other
obligations of the Company, except to the extent and under the circumstances set
forth in any non-waivable provision of the Act or in any separate written
instrument signed by the applicable Member, or ii) for any debts, liabilities,
contracts or other obligations of any other Member.  No Member shall have any
responsibility to contribute to or in respect of the liabilities or obligations
of the Company or to return distributions made by the Company, expect as
expressly provided herein or required by any non-waivable provision of the
Act.  
 
ARTICLE 4
CAPITAL CONTRIBUTIONS
 
Section 4.1Capital Contributions.  
 
As of the Effective Date, Laredo has made the initial Capital Contributions
described in Section 3.2(b)(i), as set forth on Schedule 1.  No Member has any
obligation to make any additional Capital Contribution to the Company.  
 
Section 4.2Return of Capital Contributions.  
 
Except as provided in ARTICLE 5, a Member is not entitled to the return of any
part of its Capital Contributions prior to the Dissolution of the Company or to
be paid interest in respect of either its Capital Account or its Capital
Contributions at any time.  An unrepaid Capital Contribution is not a liability
of the Company or of any Member.  A Member is not required to contribute or to
lend any cash or property to the Company to enable the Company to return any
Member’s Capital Contributions.  
 
Section 4.3Advances by Managing Member.  
 
The Managing Member may advance (as a loan and not as a Capital Contribution)
monies to or on behalf of the Company or provide guarantees of indebtedness or
other credit enhancements to the Company, in each case on such terms as the
Managing Member may reasonably determine.  In the event that the Managing Member
makes any payment with respect to any such guarantee or other credit
enhancement, such payment shall be deemed to be an advance (as a loan and not as
a Capital Contribution) of monies to or on behalf of the Company under this
Agreement.  
 

 
14

--------------------------------------------------------------------------------

 

 
Section 4.4Capital Accounts.  
 
(a)           A separate Capital Account will be maintained for each
Member.  Each Member’s Capital Account will be increased by: (i) the amount of
money contributed by such Member to the Company; (ii) the Fair Market Value of
property contributed by such Member to the Company (net of liabilities secured
by such contributed property that the Company is considered to assume or take
subject to under Section 752 of the Code); (iii) allocations to such Member of
Profits and other items of income and gain pursuant to Section 5.3, Section 5.4,
and Section 5.5; (iv) in the case of a Member receiving a Compensatory
Membership Interest, the amount included in the Member’s compensation income
under Sections 83(a), 83(b) or 83(d)(2) of the Code, and (v) any other increases
allowed or required by Treasury Regulation Section 1.704-1(b)(2)(iv).  Each
Member’s Capital Account will be decreased by: (i)  the amount of money
distributed to such Member by the Company; (ii) the Fair Market Value of
property distributed to such Member by the Company (net of liabilities secured
by such distributed property that such Member is considered to assume or take
subject to under Section 752 of the Code); (iii) allocations to such Member of
Losses and other items of deduction and loss pursuant to Section 5.3, Section
5.4, and Section 5.5; and (iv) any other decreases allowed or required by
Treasury Regulation Section 1.704-1(b)(2)(iv).
 
(b)           In the event of a permitted sale or exchange of a Membership
Interest the Capital Account of the transferor shall become the Capital Account
of the transferee to the extent it relates to the transferred Membership
Interest in accordance with Section 1.704-1(b)(2)(iv)(l) of the Treasury
Regulations.
 
(c)           The manner in which Capital Accounts are to be maintained pursuant
to this Section 4.4 is intended to comply with the requirements of Code
Section 704(b) and the Treasury Regulations promulgated thereunder.  If the
Managing Member determines that the manner in which Capital Accounts are to be
maintained pursuant to the preceding provisions of this Section 4.4 should be
modified in order to comply with Code Section 704(b) and the Treasury
Regulations, then notwithstanding anything to the contrary contained in the
preceding provisions of this Section 4.4, the method in which Capital Accounts
are maintained shall be so modified; provided, however, that any change in the
manner of maintaining Capital Accounts shall not materially alter the economic
agreement between or among the Members as set forth in this Agreement.
 
ARTICLE 5
DISTRIBUTIONS; ALLOCATIONS
 
Section 5.1Regular Distributions.  
 
Available Cash and other property shall be distributed to the Members solely at
such times and in such amounts as the Managing Member shall determine, but no
less than quarterly to the extent that Available Cash is available for
distribution.  The cumulative amount of Available Cash and, if applicable, other
property declared by the Managing Member to be available for distribution under
this Section 5.1 (including, without limitation, as a result of a Sale
Transaction, a recapitalization or a liquidation of the Company, subject to the
provisions of Section 11.2) shall be distributed to the Members as follows:  
 

 
 
15

--------------------------------------------------------------------------------

 

 
(a)           Except as provided below, one hundred percent (100%) to the
Members holding Common Units pro rata in proportion to their respective Common
Sharing Ratios, provided that if one or more series of Common Units is issued
with a Threshold Value greater than zero dollars ($0.00) each such series of
Common Units shall be ignored for purposes of this Section 5.1(b) (and such
series will not be entitled to receive distributions pursuant to this Section
5.1(b) until distributions have been made with respect to each Series 1 Common
Unit after the issuance of such series equal to the Threshold Value of such
series.
 
(b)           Notwithstanding the foregoing provisions, the Company shall retain
any distributions pursuant to this Section 5.1 payable with respect to any
Unvested Common Units in accordance with the terms of the Restricted Common Unit
Agreement governing such Units.  In the event of the forfeiture of Unvested
Common Units pursuant to the terms of the Restricted Common Unit Agreement
governing such Units, such retained distributions shall be distributed to the
holders of outstanding vested Common Units in accordance with Section 5.1.  In
the event and to the extent Unvested Common Units with respect to which
distributions have been retained pursuant to this Section 5.1(c) become Vested
Common Units, the Members holding such Vested Common Units will, subject to
Section 5.9, receive the distributions retained pursuant to this Section 5.1(c)
related to the number of Unvested Common Units that have become Vested Common
Units.
 
Section 5.2Tax Distributions.  
 
Notwithstanding anything to the contrary in Section 5.1, the Company shall,
subject to having sufficient Available Cash, make distributions to each Member
to the extent of the required Tax Distribution, if any, of such Member for such
fiscal year.  If the Managing Member so determines, the Company may make
distributions on a quarterly basis based upon estimates of the required Tax
Distribution in a manner sufficient to permit the Members to satisfy their
quarterly estimated tax payment obligations.  Any distributions made pursuant to
this Section 5.2 to a Member shall be treated as an advance payment of, and
shall reduce, the amounts otherwise distributable to such Member pursuant to
Section 5.1 in subsequent distributions.  
 
Section 5.3Allocations of Profits or Losses.  
 
After giving effect to the allocations in Section 5.4 and Section 5.5 and
subject to Section 11.2(d), Profits and Losses (and to the extent necessary to
achieve the resulting Capital Account balances described below, any allocable
items of gross income, gain, loss and expense includable in the computation of
Profits and Losses) for each Allocation Period shall be allocated among the
Members during such Allocation Period, in such a manner as shall cause the
Capital Accounts of the Members (as adjusted to reflect all Regulatory
Allocations and all distributions through the end of such Allocation Period) to
equal, as nearly as possible, (a) the amount such Members would receive if all
assets of the Company on hand at the end of such Allocation Period were sold for
cash equal to their Fair Market Values, all liabilities of the Company were
satisfied in cash in accordance with their terms (limited in the case of
non-recourse liabilities to the Book Value of the property securing such
liabilities), all Unvested Common Units became Vested Common Units, and all
remaining or resulting cash (including any amounts withheld pursuant to
Section 5.1(c)) were distributed to the Members pursuant to Section 5.1 minus
(b) the amount any such Member is treated as obligated to contribute to the
Company, computed immediately after the hypothetical sale of assets.  
 

 
16

--------------------------------------------------------------------------------

 

 
Section 5.4Regulatory Allocations; Special Allocations.  
 
The following allocations shall be made in the following order:
 
(a)           Notwithstanding Section 5.3, no Losses shall be allocated to any
Member to the extent that such allocation would cause such Member to have a
deficit balance in its Adjusted Capital Account (or increase any existing
deficit balance in its Adjusted Capital Account) at the end of such Allocation
Period.  All Losses in excess of the limitation set forth in this Section 5.4(a)
shall be allocated to the Members who do not have a deficit balance in their
Adjusted Capital Accounts in proportion to their relative positive Adjusted
Capital Accounts but only to the extent that such Losses do not cause any such
Member to have a deficit in its Adjusted Capital Account.
 
(b)           In the event that any Member has a negative Adjusted Capital
Account at the end of any Allocation Period, such Member shall be allocated
items of Company income and gain in the amount of such deficit as quickly as
possible; provided, however, that an allocation pursuant to this Section 5.4(b)
shall be made only if and to the extent that such Member would have a negative
Adjusted Capital Account after all other allocations provided for in this
Section 5.4 have been tentatively made as if this Section 5.4(b) were not in
this Agreement.
 
(c)           To the extent an adjustment to the adjusted tax basis of any
Company properties pursuant to Code Section 734(b) or Code Section 743(b) is
required pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m)(2) or
1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital Accounts
as the result of a distribution to any Member in complete liquidation of such
Member’s Membership Interest, the amount of such adjustment to Capital Accounts
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases such basis) and such gain or
loss shall be allocated to the Members in accordance with Treasury Regulation
Section 1.704-1(b)(2)(iv)(m)(2) if such Section applies, or to the Member to
whom such distribution was made if Treasury Regulation
Section 1.704-1(b)(2)(iv)(m)(4) applies.
 
(d)           If any holder of Common Units forfeits all or a portion of such
Units, such holder shall be allocated items of loss and deduction in the year of
such forfeiture in an amount equal to the portion of such holder’s Capital
Account attributable to such forfeited Units.  If there are insufficient items
of loss and deduction to fully eliminate the Capital Account balances relating
to such forfeited Units, the remaining Capital Account balance with respect to
such forfeited Units shall be apportioned among the Members in the manner that
the Managing Member reasonably determines reflects the rights of the Members
under Section 5.1, and following such apportionment, the Managing Member may
make adjustments to the allocations of Profits and Losses necessary to properly
reflect such apportionment.  To the extent that Internal Revenue Service
guidance issued after the date hereof requires or allows special allocations
with respect to the forfeiture of unvested Membership Interests, the Managing
Member may modify this Agreement to adopt such allocations.
 

 
17

--------------------------------------------------------------------------------

 

 
Section 5.5Curative Allocations.  
 
The Regulatory Allocations are intended to comply with certain requirements of
Treasury Regulation Sections 1.704-1(b) and 1.704-2.  The Regulatory Allocations
may be inconsistent with the manner in which the Members intend to divide
Company distributions.  Accordingly, the Managing Member is authorized to divide
other allocations of Profits, Losses, and other items among the Members, to the
extent that they exist, so that the net amount of the Regulatory Allocations and
the Curative Allocations to each Member is zero dollars ($0.00).  The Managing
Member will have discretion to accomplish this result in any reasonable manner
that is consistent with Code Section 704 and the related Treasury Regulations.
 
Section 5.6Income Tax Allocations.  
 
(a)           All items of income, gain, loss and deduction for Federal income
tax purposes shall be allocated in the same manner as the corresponding item of
Profits and Losses is allocated, except as otherwise provided in this Section
5.6.
 
(b)           In accordance with Code Section 704(c) and the applicable Treasury
Regulations thereunder, income, gain, loss, and deduction with respect to any
property contributed to the Company shall, solely for tax purposes, be allocated
among the Members so as to take account of any variation between the adjusted
basis of such property to the Company for Federal income tax purposes and its
initial Book Value.  In the event the Book Value of any property is adjusted
pursuant to clause (ii) or (iv) of the definition of Book Value, subsequent
allocations of income, gain, loss, and deduction with respect to such property
shall take account of any variation between the adjusted basis of such property
for Federal income tax purposes and its Book Value in the same manner as under
Code Section 704(c) and the applicable Regulations thereunder.  For purposes of
the allocations pursuant to this Section 5.6(b), the Company shall elect the
remedial allocation method described in Treasury Regulation Section 1.704-3(d)
or such other allocation method as is determined by the Managing Member.
 
(c)           Any iii) recapture of depreciation, depletion, intangible drilling
costs or any other item of deduction shall be allocated, in accordance with
Treasury Regulation Sections 1.1245-1(e) and 1.1254-5, to the Members who
received the benefit of such deductions (taking into account the effect of
remedial allocations), and iv) recapture of credits shall be allocated to the
Members in accordance with applicable law.
 
(d)           Allocations pursuant to this Section 5.6 are solely for purposes
of Federal, state, and local taxes and shall not affect, or in any way be taken
into account in computing, any Member’s Capital Account or share of Profits,
Losses, other items or distributions pursuant to any provision of this
Agreement.
 

 
18

--------------------------------------------------------------------------------

 

Section 5.7     Other Allocation Rules.
 
(a)           All items of income, gain, loss, deduction and credit allocable to
a Membership Interest in the Company that may have been transferred shall be
allocated between the transferor and the transferee based on the portion of the
calendar year during which each was recognized as the owner of such Membership
Interest, without regard to the results of Company operations during any
particular portion of that calendar year and without regard to whether cash
distributions were made to the transferor or the transferee during that calendar
year; provided, however, that this allocation must be made in accordance with a
method permissible under Code Section 706 and the regulations thereunder.
 
Section 5.8Limitation Upon Distributions.  
 
No distribution shall be declared and paid (a) unless, after the distribution is
made, the Fair Market Value of the Company’s assets is at least equal to all of
the Company’s liabilities or (b) if the declaration or payment would cause the
Company or any of its Subsidiaries to breach any material agreement.  
 
Section 5.9Withholding Authorized.  
 
The Company is authorized to withhold from distributions to a Member, or with
respect to allocations to a Member, and to pay over to a foreign, Federal, state
or local government, any amounts required to be withheld pursuant to the Code or
any provisions of any other foreign, Federal, state or local law.  All amounts
withheld with respect to any payment or distribution to a Member shall be
treated as amounts distributed to that Member.
 
ARTICLE 6
TRANSFERS
 
Section 6.1General Rules.
 
(a)           No Member may Transfer all or any portion of its Units other than
in accordance with the terms of this ARTICLE 6, and any attempted Transfer that
is not in accordance with this ARTICLE 6 shall be, and is hereby declared, null
and void ab initio.
 
(b)           Except for a Permitted Transfer, no Member may Transfer all or any
portion of its Units to any Person without the prior written consent of the
Managing Member, and in no event shall a Member Transfer all or any portion of
its Units to an Adverse Person unless in connection with a Sale Transaction
approved by the Managing Member.
 
(c)           No Member may Transfer any Common Units as long as they are
Unvested Common Units.
 
(d)           No Member shall Transfer all or any of his or its Units (i) if
such Transfer would subject the Company to the reporting requirements of the
Exchange Act or (ii) if such Transfer would cause the Company to lose its status
as a partnership for Federal income tax purposes or cause the Company to be
classified as a “publicly traded partnership” within the meaning of Code Section
7704.
 

 
19

--------------------------------------------------------------------------------

 

(e)           The Members agree that a breach of the provisions of this ARTICLE
6 may cause irreparable injury to the Company and the Members for which monetary
damages (or other remedy at law) are inadequate in view of (i) the complexities
and uncertainties in measuring the actual damages that would be sustained by
reason of the failure of a Person to comply with such provisions and (ii) the
uniqueness of the Company’s purpose and the relationship among the
Members.  Accordingly, the Members agree that the provisions of this ARTICLE 6
may be enforced by specific performance or injunction.
 
Section 6.2Conditions to Transfers; Continued Applicability of Agreement.
 
(a)           As a condition to any Transfer permitted under this Agreement
(including Permitted Transfers), any transferee of Units shall be required to
become a party to this Agreement, by executing (together with such Person’s
spouse, if applicable) an Adoption Agreement.  If any Person acquires Units from
a Member in a Transfer, notwithstanding such Person’s failure to execute an
Adoption Agreement in accordance with the preceding sentence (whether such
Transfer resulted by operation of law or otherwise), such Person and such Units
shall be subject to this Agreement as if such Units were still held by the
transferor.
 
(b)           No Units may be Transferred by a Person (other than pursuant to an
effective registration statement under the Securities Act or pursuant to a
Permitted Transfer) unless the transferee first delivers to the Company, at the
transferring Member’s sole cost and expense, evidence reasonably satisfactory to
the Company (such as an opinion of counsel) to the effect that such Transfer is
not required to be registered under the Securities Act.
 
 
 
 
 
 
 
 

 
20

--------------------------------------------------------------------------------

 

Section 6.3     Cooperation.
 
Subject to the other terms of this ARTICLE 6, if any Member desires to Transfer
any Units held thereby, at the request thereof, the Company will cooperate in
all reasonable respects to assist such Member with such proposed Transfer (so
long as it is not to an Adverse Person), which cooperation will include the
Company furnishing the proposed transferee information, including confidential
information, about the Company and making the Company’s executive personnel and
site Managing Members available to answer questions; provided, however, that the
Company shall not be required to furnish confidential information to the
proposed transferee until the proposed transferee has entered into a customary
non-disclosure agreement in form satisfactory to the Company.  The requesting
Member shall reimburse the Company for its reasonable out-of-pocket expenses
incurred in connection with the cooperation provided by the Company pursuant to
this Section 6.3.
 
Section 6.4Regulatory Requirements.
 
 Notwithstanding anything else set forth herein to the contrary, in the event of
any reasonable determination in good faith by the Managing Member that, by
reason of any existing or future Federal or state rule, regulation, guideline,
order, request or directive (whether or not having the force of law and whether
or not failure to comply therewith would be unlawful) (collectively, a
“Regulatory Requirement”), any Member is effectively restricted or prohibited
from holding any of the Units then held by such Member, the Company and the
other Members shall use reasonable good faith efforts to take such action as
they may determine is reasonably necessary and appropriate to permit such Member
to Transfer the Units to comply with such Regulatory Requirement.   
 
Section 6.5Repurchase Rights Upon Termination of Services.
 
(a)           Repurchase Upon Termination of Services.
 
(i)           If a Member’s employment with Laredo or any Related Party is
terminated by Laredo or such Related Party or if such Service Member otherwise
ceases to provide services to Laredo or such Related Party for any other reason
(a “Former Service Member”), the Company shall have the right to repurchase all
or any portion of such Former Service Member’s Units (to the extent such Units
have not otherwise been forfeited under any applicable Restricted Common Unit
Agreement), including any Units previously Transferred pursuant to a Permitted
Transfer (collectively, the “Offered Units”), by providing written notice to
such Former Service Member within ninety (90) days after such termination
setting forth the number of Offered Units the Company desires to repurchase (the
“Repurchase Notice”).
 
(ii)           Whatever portion of the Offered Units is not purchased by the
Company shall continue to be subject to the provisions of this Agreement
including, but not limited to, the Transfer restrictions set forth in this
ARTICLE 6.
 
(b)           Assignment of the Right to Repurchase.  The Company shall have the
right to assign its right to purchase any Offered Units pursuant to this Section
6.5 to Laredo or any Related Party without the consent of any other Member, and
all references to the Company in this Section 6.5 shall be deemed to refer to
such assignee(s).
 

 
21

--------------------------------------------------------------------------------

 

(c)           Purchase Price.
 
(i)           The purchase price per Offered Unit (the “Purchase Price”) to be
paid by the Company pursuant to the purchase rights set forth in this Section
6.5  shall be equal to the aggregate distributions that would be made with
respect to such Unit had the Company been sold at the Fair Market Value and the
aggregate consideration been distributed under Section 11.2 of this Agreement.
 
(ii)           The Company shall have the right to pay the Purchase Price for
such Units by issuing a promissory note (the “Purchase Note”) which shall bear
interest from the closing date of the purchase until paid at a rate equal to the
Prime Rate on the closing date.  All outstanding principal and accrued but
unpaid interest on the Purchase Note shall be due and payable upon the closing
of a Sale Transaction; provided, however, that the Company shall have the right
to prepay any amount outstanding under the Note at any time, without premium or
penalty, and shall be obligated to make such payments equal to the amount of the
distributions that would have otherwise been made to the holder of the purchased
Units in the absence of such repurchase by the Company.
 
(d)           Closing of Repurchase.
 
(i)           The closing of the purchase and sale of any Offered Units pursuant
to this Section 6.5 shall be held on such date and at such time as is specified
in the Repurchase Notice; provided, however, that the date so specified shall be
no more than 60 nor less than 10 days after the date of such Repurchase
Notice.  The closing shall take place at the principal office of the Company or
at such other location as may be mutually agreed upon by the Company and the
Former Service Member and/or such other Persons from which the Offered Units are
to be purchased. At the closing, each seller of Units shall deliver a stock
powers duly executed in blank or otherwise in form acceptable for transfer on
the books of the Company, and the Company shall pay to each seller of Units an
amount in cash equal to the Purchase Price for such Offered Units, or such other
consideration as specified by this Agreement.  Each seller of Offered Units
shall cooperate in good faith with the Company in connection with the closing.
 
(ii)           If the Company shall make available, at the time and place and in
the amount, manner and form provided in this Agreement, the consideration for
the Units to be repurchased in accordance with the provisions of this Agreement,
then from and after such time, the seller shall no longer have any rights as a
holder of such Units (other than the right to receive payment of such
consideration in accordance with this Agreement), and such Units shall be deemed
purchased in accordance with the applicable provisions of this Agreement and the
Purchaser shall be deemed the owner and holder of such Units, whether or not the
certificates for such Units have been delivered as required by this Agreement.
 
 
 
 

 
22

--------------------------------------------------------------------------------

 

ARTICLE 7
MANAGEMENT
 
Section 7.1Management by Managing Member.  
 
The management of the Company is fully reserved to the Managing Member.  The
powers of the Company shall be exercised by or under the authority of, and the
business and affairs of the Company shall be managed under the direction of, the
Managing Member, who shall make all decisions and take all actions for the
Company.
 
Section 7.2Meetings of the Members.  
 
(a)           Place of Meetings.  All meetings of the Members shall be held at
the principal office of the Company, or at such other place within or without
the State of Delaware as shall be specified or fixed in the notices (or waivers
of notice) thereof.
 
(b)           Quorum; Required Vote for Member Action; Adjournment of
Meetings.  Except as expressly provided otherwise by this Agreement, the holders
of a majority of the Preferred Units, present in person or represented by proxy
thereat, shall constitute a quorum at any meeting of the Members for the
transaction of business, and the affirmative vote of the holders of a majority
of the Preferred Units so entitled to vote and present or represented at such
meeting by proxy, voting together as a single class, at which a quorum is
present shall constitute the act of the Members.  The Members present at a duly
organized meeting may continue to transact business until adjournment,
notwithstanding the withdrawal of sufficient Members to destroy the quorum.
 
(c)           Non-Voting Members.  Notwithstanding anything to the contrary in
this Section 7.2, to the maximum extent permitted by Law, the Managing Member is
only required to send notices of meetings to Members entitled to vote at such
meetings.
 
 
 
 
 
 

 
23

--------------------------------------------------------------------------------

 

Section 7.3     Officers.
 
The Managing Member may appoint certain agents of the Company to be referred to
as “officers” of the Company (and “Officers” in this Agreement) and designate
such titles (such as Chief Executive Officer, President, Vice President,
Secretary and Treasurer) as are customary for corporations under Delaware Law,
and such Officers shall have the power, authority and duties described by
resolution of the Managing Member or as is customary for each such position.  In
addition to or in lieu of Officers, the Managing Member may authorize any Person
to take any action or perform any duties on behalf of the Company (including any
action or duty reserved to any particular Officer) and any such Person may be
referred to as an “authorized person.”  An employee or other agent of the
Company shall not be an authorized person unless specifically appointed as such
by the Managing Member.  Officers are not “Managing Members,” as that term is
used in the Act.  The salaries or other compensation, if any, of the officers of
the Company shall be fixed by the Managing Member.  Any officer may be removed
as such, either with or without cause, by the Managing Member.  Designation of
an officer shall not of itself create contract rights.     
 
ARTICLE 8
ADDITIONAL COVENANTS
 
Section 8.1Reports.  
 
Except as expressly stated otherwise, the Company shall deliver the following
reports and information to each Member:
 
(a)           As soon as available and in any event within 120 days after the
end of each fiscal year, an unaudited balance sheet of the Company as of the end
of such fiscal year and the related unaudited statements of income, cash flows
and reconciliation of capital accounts for such fiscal year, prepared in
accordance with GAAP applied on a consistent basis.
 
(b)           As soon as available and in any event within 60 days after the end
of each of the first three fiscal quarters of each fiscal year, an unaudited
balance sheet of the Company as of the end of such fiscal quarter and the
related unaudited statements of operations, members’ equity and cash flows for
such fiscal quarter (in each case, which shall be subject to revision at the end
of the applicable fiscal year).
 
Section 8.2Inspection Rights.  
 
Any Member or its duly authorized representatives shall be permitted, during
normal business hours and upon reasonable advance notice to the Company, to
inspect the books, records, contracts and agreements of the Company for any
proper purpose and make copies thereof.  All costs incurred in such inspection
will be borne by the requesting Member.
 
 

 
24

--------------------------------------------------------------------------------

 

Section 8.3Confidentiality.  
 
The Members acknowledge that they may receive information from or regarding the
Company, Laredo and any Related Party, the other Members, or Affiliates of any
of the foregoing in the nature of trade secrets or that otherwise is
confidential, the release of which may be damaging to the Company, any of its
Subsidiaries (including Persons with whom they may conduct business), the other
Members, or Affiliates of any of the foregoing.  Each Member shall hold in
confidence and not disclose any information it receives regarding the Company,
Laredo and any Related Party (including Persons with whom they may conduct
business), the other Members, or Affiliates of any of the foregoing that is
identified as confidential and may not disclose it to any Person other than
another Member except for disclosures (a) compelled by law or required or
requested by subpoena or request from a court, regulator or a stock exchange
(but the Member shall notify the Company or the Member affected by such
disclosure, as applicable, promptly of any request for that information before
disclosing it if practicable, and shall disclose only that portion of such
information required to be disclosed and shall use all reasonable efforts to
preserve the confidentiality thereof), (b) to Affiliates, advisers or
representatives of the Member (provided that such Affiliates, advisors, or
representatives are informed of the confidential nature of such information, and
that the disclosing Member remains liable for any breach by its Affiliates,
advisors and/or representatives), (c) of information that the Member also has
received from a source independent of the Company, Laredo or any Related Party,
other Member, or Affiliates of any of the foregoing, as applicable, that the
Member reasonably believes obtained that information without breach of any
obligation of confidentiality, (d) to any Person to which such Member Transfers
or offers to Transfer any of its Units in compliance with this Agreement so long
as the Transferring party first obtains a confidentiality agreement executed by
the proposed transferee, in form reasonably acceptable to the Company, (e) of
information in connection with litigation against the Company or any Member to
which the disclosing Member is a party (but the Member shall notify the Company
or the Member affected by such disclosure, as applicable, as promptly as
practicable prior to making such disclosure, if practicable, and shall disclose
only that portion of such information required to be disclosed and shall use all
reasonable efforts to preserve the confidentiality thereof), or (f) permitted by
the Company or Member affected by such disclosure, as applicable.  The Members
agree that breach of the provisions of this Section 8.3 may cause irreparable
injury to the Company or the other Members for which monetary damages (or other
remedy at law) are inadequate in view of (i) the complexities and uncertainties
in measuring the actual damages that would be sustained by reason of the failure
of a Member to comply with such provisions and (ii) the uniqueness of the
Company’s and each other Member’s business and the confidential nature of the
information described in this Section 8.3.  Accordingly, the Members agree that
the provisions of this Section 8.3 may be enforced by specific performance or
injunction.  
 
ARTICLE 9
EXCULPATION AND INDEMNIFICATION
 
Section 9.1Exculpation.  
 
No Person who is or was a Managing Member, Officer or authorized person of the
Company shall be liable to the Company or any Member for monetary damages
arising from any actions taken, or actions failed to be taken, in his or her
capacity as such except for (a) liability for acts or omissions that are not in
good faith, that are performed or omitted fraudulently or constitute gross
negligence or willful misconduct or that involve a knowing violation of Law or a
material breach of an obligation to a prior employer, (b) liability with respect
to any transaction from which such Person derived an improper personal benefit
and (c)  liability from any breach of such Person’s duty of loyalty to the
Company, in each case described in clauses (a), (b), and (c) preceding, as
determined by a final, nonappealable order of a court of competent jurisdiction
(each an “Excluded Liability”).  Notwithstanding anything to the contrary in
this Agreement, to the maximum extent permitted by Law, the Company or any
Member, as applicable, shall bear the burden of establishing a prima facie case
that a Managing Member, Officer or other authorized person breached the standard
of care set forth above in this Section 9.1.  In addition, by resolution of the
Managing Member, the Company may, but is not obligated to, exculpate any
employee or agent of the Company to the same degree that a Managing Member,
Officer or other authorized person is exculpated under this Section 9.1.
 

 
25

--------------------------------------------------------------------------------

 

 
Section 9.2Indemnification.  
 
Subject to the limitations set forth in this ARTICLE 9, each Person who was or
is made a party or is threatened to be made a party to or is involved in any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative, arbitrative or investigative (hereinafter a
“Proceeding”), or any appeal in such a Proceeding or any inquiry or
investigation that could lead to such a Proceeding, by reason of the fact that
he is or was acting as a Managing Member, Officer or authorized person of the
Company shall be, except as permitted below in this Section 9.2, indemnified by
the Company to the fullest extent permitted by the Act, as the same exists or
may hereafter be amended (but, in the case of any such amendment, only to the
extent that such amendment permits the Company to provide broader
indemnification rights than said Law permitted the Company to provide prior to
such amendment) against judgments, penalties (including excise and similar taxes
and punitive damages), fines, settlements and reasonable expenses (including
attorneys’ fees) actually incurred by such Person in connection with such
Proceeding, and indemnification under this ARTICLE 9 shall continue as to a
Person who has ceased to serve in the capacity which initially entitled such
Person to indemnity hereunder and shall inure to the benefit of its, his or her
successors, heirs, executors and personal representatives.  Notwithstanding
anything to the contrary in this Section 9.2, a Person shall not be entitled to
indemnification hereunder for any Excluded Liability or, with respect to any
other matter for which such Person seeks indemnification, if it is determined by
a nonappealable order of a court of competent jurisdiction that such Person did
not act in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company and, with respect to any criminal
action or proceeding, had reasonable cause to believe his conduct was
unlawful.  The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that the Person did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company and, with respect to any criminal action or
proceeding, had reasonable cause to believe that his conduct was unlawful.
 
Section 9.3Advance Payment.  
 
The right to indemnification conferred in this ARTICLE 9 shall include the right
to be paid or reimbursed by the Company the reasonable expenses incurred by a
Person entitled to be indemnified under Section 9.2 who was, is or is threatened
to be made a named defendant or respondent in a Proceeding in advance of the
final disposition of the Proceeding and without any determination as to the
Person’s ultimate entitlement to indemnification; provided, however, that the
payment of such expenses incurred by any such Person in advance of the final
disposition of a Proceeding shall be made only upon delivery to the Company of a
written affirmation by such Person of its good faith belief that it has met the
standard of conduct necessary for indemnification under this ARTICLE 9 and a
written undertaking, by such Person, to repay all amounts so advanced if it
shall ultimately be determined that such indemnified Person is not entitled to
be indemnified under this ARTICLE 9 or otherwise.
 
Section 9.4Indemnification of Employees and Agents.  
 
The Company, by adoption of a resolution of the Managing Member or entry into a
written indemnification agreement approved by the Managing Member, may, but
shall not be obligated to, indemnify and advance expenses to an employee or
agent of the Company to the same extent and subject to the same conditions under
which it may indemnify and advance expenses to any Person acting as a Managing
Member, Officer or other authorized person of the Company under this ARTICLE 9.
 

 

 
26

--------------------------------------------------------------------------------

 

Section 9.5  Appearance as a Witness.  
 
Notwithstanding any other provision of this ARTICLE 9, the Company may, by
adoption of a resolution of the Managing Member, pay or reimburse expenses
incurred by a Managing Member, Officer or other authorized person of the Company
in connection with its appearance as a witness or other participation in a
Proceeding at a time when it is not a named defendant or respondent in the
Proceeding.
 
Section 9.6  Nonexclusivity of Rights.  
 
The right to indemnification and the advancement and payment of expenses
conferred in this ARTICLE 9 shall not be exclusive of any other right that a
Person indemnified pursuant to this ARTICLE 9 may have or hereafter acquire by
vote of the Managing Member.
 
Section 9.7  Insurance.  
 
The Company may purchase and maintain insurance, at its expense, to protect
itself and any Person who is or was serving as a Managing Member, Officer,
authorized person, employee or agent of the Company or is or was serving at the
request of the Company as a member, Managing Member, Managing Member, officer,
partner, venturer, proprietor, trustee, employee, authorized person, agent or
similar functionary of another foreign or domestic limited liability company,
corporation, partnership, joint venture, sole proprietorship, trust, employee
benefit plan or other enterprise against any expense, liability or loss, whether
or not the Company would have the power to indemnify such Person against such
expense, liability or loss under this ARTICLE 9.
 
ARTICLE 10
TAXES; BANK ACCOUNTS
 
Section 10.1Tax Returns.  
 
The Company shall prepare and timely file all Federal, state and local tax
returns required to be filed by the Company.  Unless otherwise agreed by the
Managing Member, any income tax return of the Company shall be prepared by the
Accounting Firm.  Each Member shall furnish to the Company all pertinent
information in its possession relating to the Company’s operations that is
necessary to enable the Company’s tax returns to be timely prepared and
filed.  The Company shall deliver a Schedule K-1 to each of the Members as soon
as practicable after the close of each taxable year, together with such
additional information as may be required by the Members in order for the
Members to file their individual returns reflecting the Company’s
operations.  The Company shall use its reasonable efforts to provide the items
described in the preceding sentence to the Members on or before April 5th of
each year.  The Company shall bear the costs of the preparation and filing of
its returns.  
 
Section 10.2Tax Partnership.  
 
The Members acknowledge that the Company shall be classified as a partnership
for Federal income tax purposes and will not otherwise characterize the Company
for purposes of any Federal tax returns, statements or reports filed by them or
their Affiliates, and this Agreement shall be interpreted accordingly.
 
Section 10.3Tax Elections.  
 
The Company shall make the following elections on the appropriate tax returns:
 
(a)           to adopt, as the Company’s fiscal year, the calendar year or such
other fiscal period as the Tax Matters Member designates;
 

 
27

--------------------------------------------------------------------------------

 

(b)           to adopt the accrual method of accounting and to keep the
Company’s books and records on the income-tax method unless the cash method of
accounting is available and the Tax Matters Member designates the cash method of
accounting for use by the Company;
 
(c)           if a distribution of the Company’s property as described in Code
Section 734 occurs or a Transfer of Units as described in Code Section 743
occurs, on request by notice from any Member, to elect, pursuant to Code Section
754, to adjust the basis of Company’s properties;
 
(d)           to elect to amortize the organizational expenses of the Company
ratably over a period of 180 months as permitted by Code Section 709(b);
 
(e)           any election that would ensure that the Company will be treated as
a partnership for Federal income tax purposes; and
 
(f)           any other election the Managing Member may deem appropriate and in
the best interests of the Members.
 
Neither the Company nor any Member may make an election for the Company to be
excluded from the application of the provisions of subchapter K of chapter 1 of
subtitle A of the Code or any similar provisions of applicable state Law and no
provision of this Agreement shall be construed to sanction or approve such an
election.
 
Section 10.4Issuance of Equity Interests for Services.  
 
(a)           Each Member who acquires Common Units agrees to consult with such
Member’s tax advisor to determine the tax consequences of such acquisition and
the advisability of filing an election under Code Section 83(b). Each member who
acquires Common Units that are intended to constitute Profits Interests in
accordance with Section 3.2(b)(iii) acknowledges and agrees to make an election
under Code Section 83(b). Each such Member acknowledges that it is the sole
responsibility of such Member, and not the Company, to file the election under
Code Section 83(b) even if such Member requests the Company or its
Representatives to assist in making such filing. Each such Member agrees to
provide, on or before the due date for filing of such election, proof that such
election has or will be filed timely.
 
(b)           The Company will follow the proposed Treasury Regulations that
were issued on May 24, 2005 regarding the issuance of partnership equity for
services (including Proposed Treasury Regulation Sections 1.83-3, 1.83-6,
1.704-1, 1.706-3, 1.721-1 and 1.761-1), as such regulations may be subsequently
amended, upon the issuance of Common Units or other equity membership interests
or options issued for services rendered or to be rendered to or for the benefit
of the Company, until final Treasury Regulations regarding these matters are
issued.  In furtherance of the foregoing, the definition of Capital Accounts and
Book Value, and the allocations of Profits and Losses of the Company shall be
made in a manner that is consistent with the proposed Treasury Regulations,
including without limitation, Proposed Treasury Regulation Section
1.704-1(b)(4)(xii).  If the provisions of the proposed Treasury Regulations and
the proposed Revenue Procedure described in IRS Notice 2005-43, or provisions
similar thereto, are adopted as final (or temporary) rules (the “New Rules”),
the Managing Member is authorized to make such amendments to this Agreement
(including provision for any safe harbor election authorized by the New Rules)
as the Managing Member may determine to be necessary or advisable.
 

 
28

--------------------------------------------------------------------------------

 

 
Section 10.5Tax Matters Member.  
 
(a)           Designation by the Managing Member.  The “tax matters partner” of
the Company pursuant to Section 6231(a)(7) of the Code shall be the Managing
Member, or such other Person designated as such by the Managing Member from time
to time.  Any Member who is designated as the “tax matters partner” is referred
to herein as the “Tax Matters Member.”  The Tax Matters Member shall take such
action as may be necessary to cause to the extent possible each other Member to
become a “notice partner” within the meaning of Section 6231(a)(8) of the
Code.  The Tax Matters Member shall inform each other Member of all significant
matters that may come to its attention in its capacity as Tax Matters Member by
giving notice thereof on or before the fifth Business Day after becoming aware
thereof and, within that time, shall forward to each other Member copies of all
significant written communications it may receive in that capacity.
 
(b)           Duties and Obligations.  The Tax Matters Member shall take no
action without the authorization of the Managing Member, other than such action
as may be required by Law.  Any cost or expense incurred by the Tax Matters
Member in connection with its duties, including the preparation for or pursuance
of administrative or judicial proceedings, shall be paid by the Company.  The
Tax Matters Member shall not enter into any extension of the period of
limitations for making assessments on behalf of the Members without first
obtaining the consent of the Managing Member.  The Tax Matters Member shall not
bind any Member to a settlement agreement without obtaining the consent of such
Member.  Any Member that enters into a settlement agreement with respect to any
Company item (within the meaning of Code Section 6231(a)(3)) shall notify the
other Members of such settlement agreement and its terms within 30 days after
the date of the settlement.
 
(c)           Requests for Administrative Adjustments by Members.  No Member
shall file a request pursuant to Code Section 6227 for an administrative
adjustment of Company items for any taxable year without first notifying the
other Members.  If the Managing Member consents to the requested adjustment, the
Tax Matters Member shall file the request for the administrative adjustment on
behalf of the Members.  If such consent is not obtained within 30 days from such
notice, or within the period required to timely file the request for
administrative adjustment, if shorter, any Member, including the Tax Matters
Member, may file a request for administrative adjustment on its own behalf.  Any
Member intending to file a petition under Code Sections 6226, 6228 or any other
Code Section with respect to any item involving the Company shall notify the
other Members of such intention and the nature of the contemplated
proceeding.  In the case where the Tax Matters Member is the Member intending to
file such petition on behalf of the Company, such notice shall be given within a
reasonable period of time to allow the other Members to participate in the
choosing of the forum in which such petition will be filed.
 

 
29

--------------------------------------------------------------------------------

 

(d)           Notice of Inconsistent Treatment.  If any Member intends to file a
notice of inconsistent treatment under Code Section 6222(b), such Member shall
give reasonable notice under the circumstances to the other Members of such
intent and the manner in which the Member’s intended treatment of an item is (or
may be) inconsistent with the treatment of that item by the other Members.
 
Section 10.6Bank Accounts.  
 
The Company may establish one or more separate bank and investment accounts and
arrangements, which shall be maintained in the Company’s name with financial
institutions and firms that the Managing Member may determine.  The Company
shall not commingle the Company’s funds with the funds of any Member.
 
ARTICLE 11
DISSOLUTION, WINDING-UP AND TERMINATION
 
Section 11.1Dissolution.  
 
(a)           General.  Subject to Section 11.1(b), the Company shall dissolve
and its affairs shall be wound up on the first to occur of the following events
(each a “Dissolution Event”), and no other event shall cause the Company’s
dissolution:
 
(i)           The Sale of the Company;
 
(ii)          the entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Act; or
 
(iii)         any other reason approved by the Managing Member.
 
(b)           Continuance of the Company.  To the maximum extent permitted by
the Act, the death, retirement, resignation, expulsion, bankruptcy or
dissolution of a Member shall not constitute a Dissolution Event and,
notwithstanding the occurrence of any such event or circumstance, the business
of the Company shall be continued without dissolution.
 
Section 11.2Winding-Up and Termination.  
 
On the occurrence of a Dissolution Event, the Managing Member may select one or
more Persons to act as liquidator or may itself act as liquidator.  The
liquidator shall proceed diligently to wind up the affairs of the Company and
make final distributions as provided herein and in the Act.  The costs of
winding up shall be borne as a Company expense, including reasonable
compensation to the liquidator if approved by the Managing Member.  Until final
distribution, the liquidator shall continue to operate the Company assets with
all of the power and authority of the Managing Member.  The actions to be taken
and the steps to be accomplished by the liquidator are as follows:
 
(a)           Accounting.  As promptly as possible after dissolution and again
after final winding up, the liquidator shall cause a proper accounting to be
made by the Accounting Firm of the Company’s assets, liabilities, and operations
through the last calendar day of the month in which the dissolution occurs or
the final winding up is completed, as applicable.
 

 
30

--------------------------------------------------------------------------------

 

(b)           Satisfaction of Obligations.  The liquidator shall pay, satisfy or
discharge from Company funds all of the debts, liabilities and obligations of
the Company (including all expenses incurred in winding up and any advances
described in Section 4.3); provided, however, that the liquidator may establish
one or more cash escrow funds (in such amounts and for such terms as the
liquidator may reasonably determine) for the payment of contingent liabilities.
 
(c)           Distribution of Assets.  All remaining assets of the Company shall
be distributed to the Members as follows:
 
(i)           the liquidator may sell any or all Company assets, including to
the Members, and any resulting gain or loss from each sale shall, subject to
Section 11.2(d), be computed and allocated to the Capital Accounts of Members in
accordance with the provisions of Section 5.3, Section 5.4 and Section 5.5;
 
(ii)           with respect to all Company assets that have not been sold, the
Fair Market Value of those assets shall be determined and the Capital Accounts
of Members shall be adjusted to reflect the manner in which the unrealized
income, gain, loss, and deduction inherent in those assets that has not been
reflected in the Capital Accounts previously would be allocated among Members if
there were a taxable disposition of those assets for the Fair Market Value of
those assets on the date of distribution; and
 
(iii)           the assets of the Company (including cash) shall be distributed
as follows:
 
(A)           First, to the Members in proportion to their respective unreturned
Capital Contributions until each Member has been distributed pursuant to this
clause (A) an amount equal to such Member’s unreturned Capital Contribution; and
 
(B)           Thereafter, to the Members in accordance with the distribution
mechanics in Section 5.1.
 
All distributions in kind to the Members shall be made subject to the liability
of each distributee for costs, expenses, and liabilities theretofore incurred or
for which the Company has committed prior to the date of termination and those
costs, expenses, and liabilities shall be allocated to the distributee pursuant
to this Section 11.2.  The distribution of cash and/or property to a Member in
accordance with the provisions of this Section 11.2 constitutes a complete
return to the Member of its Capital Contributions and all the Company’s property
and constitutes a compromise to which all Members have consented within the
meaning of Section 18-502(b) of the Act.  To the extent that a Member returns
funds to the Company, it has no claim against any other Member for those funds.
 
(d)           Final Capital Account Balances.  The Members intend that the
allocations provided under Section 5.3, Section 5.4 and Section 5.5 will result
in final Capital Account balances for each Member equal to the liquidating
distributions pursuant to Section 11.2(c)(iii) to be made to such Member.  If
the allocations otherwise made under Section 5.3, Section 5.4 and Section 5.5
would fail to produce such final Capital Account balances, the Managing Member
shall cause the allocations made under Section 5.3 to be made in a manner that
achieves the foregoing intent as close as possible.
 
 

 
31

--------------------------------------------------------------------------------

 

 
Section 11.3Deficit Capital Accounts.  
 
No Member will be required to pay to the Company, to any other Member or to any
third party any deficit balance which may exist from time to time in the
Member’s Capital Account.
 
Section 11.4Certificate of Cancellation.  
 
On completion of the distribution of Company assets as provided herein, the
Managing Member (or any Person or Persons as the Act may require or permit)
shall file a Certificate of Cancellation with the Secretary of State of Delaware
and take such other actions as may be necessary to terminate the existence of
the Company.  Upon the effectiveness of the Certificate of Cancellation, the
existence of the Company shall cease, except as may be otherwise provided by the
Act or other applicable Law.
 
ARTICLE 12
GENERAL PROVISIONS
 
Section 12.1Books.  
 
To the extent required by the Act, the Company shall maintain or cause to be
maintained complete and accurate records and books of account of the Company’s
affairs at the principal office of the Company.
 
Section 12.2Offset.  
 
Whenever the Company is to pay any sum to any Member, any amounts that such
Member, in its capacity as a Member, owes the Company may be deducted from that
sum before payment, after written notice to the Member describing the nature of
the offset and the amount to be offset.
 
Section 12.3Notices.  
 
Except as expressly set forth to the contrary in this Agreement, all notices,
requests or consents provided for or permitted to be given under this Agreement
must be in writing and must be delivered to the recipient in person, by courier
or mail or by facsimile, or similar transmission; and a notice, request or
consent given under this Agreement is effective on receipt by the Person to
receive it.  Notices given by telecopy shall be deemed to have been received on
the day on which the sender receives answer back confirmation if such
confirmation is received before or during normal business hours of any Business
Day or on the next Business Day after the sender receives answer back
confirmation if such confirmation is received (1) after normal business hours on
any Business Day or (2) on any day other than a Business Day.  All notices,
requests and consents to be sent to a Member must be sent to or made at the
addresses given for that Member on Schedule 1 or such other address as that
Member may specify by notice to the other Members.  Whenever any notice is
required to be given by Law, the Certificate or this Agreement, a written waiver
thereof, signed by the Person entitled to notice, whether before or after the
time stated therein, shall be deemed equivalent to the giving of such notice.
 
Section 12.4Entire Agreement; Supersedure.  
 
This Agreement and any other agreements expressly mentioned herein constitute
the entire agreement of the Members, and their respective Affiliates relating to
the Company and supersede all prior contracts or agreements with respect to the
Company, whether oral or written, including the Initial Agreement and the
Pembrook Agreement.  
 

 
32

--------------------------------------------------------------------------------

 

 
Section 12.5Effect of Waiver or Consent.  
 
A waiver or consent, express or implied, to or of any breach or default by any
Person in the performance by that Person of its obligations with respect to the
Company is not a consent or waiver to or of any other breach or default in the
performance by that Person of the same or any other obligations of that Person
with respect to the Company.  Failure on the part of a Person to complain of any
act of any Person or to declare any Person in default with respect to the
Company, irrespective of how long that failure continues, does not constitute a
waiver by that Person of its rights with respect to that default until the
applicable statute-of-limitations period has run.
 
Section 12.6Amendment or Restatement.  
 
Except as expressly set forth herein, this Agreement may be amended or restated,
and any provision of this Agreement may be waived, only by a written instrument
adopted, executed and agreed to by the Company (upon Managing Member approval)
and a Majority in Interest (without limiting the foregoing, the Members hereby
agree that they will be bound by any such amendment or waiver that by its terms
is binding upon all of the Members); provided, however, that v) (i) any
amendment to or waiver of this Agreement that would obligate a Member to make a
Capital Contribution to the Company (other than as provided by the terms of this
Agreement in effect as of the Effective Date) shall be effective only with the
consent of such Member, and (ii) any amendment to or waiver of this Agreement
that would cause a Member to have personal liability for Company obligations
shall be effective only with the consent of such Member, and vi) the Managing
Member may amend Schedule 1 without the consent of any Member to reflect new
Members admitted in accordance with this Agreement, changes to the number of
outstanding Units held by any Member in accordance with this Agreement, and
changes to the notice addresses and other similar relevant information.  The
Certificate may be amended or restated only with the approval of the Managing
Member; provided, however, that no such amendment or restatement of the
Certificate may effect any change described in this Section 12.6 without the
consent of the Member or Members whose consent would be required under this
Section 12.6 if such change were being effected through an amendment or
restatement of this Agreement.  No merger or consolidation of the Company with
another Entity may effect any change described in this Section 12.6 without the
consent of the Member or Members whose consent would be required under this
Section 12.6 if such change were being effected other than in connection with
such merger or consolidation.
 
Section 12.7Binding Effect.  
 
This Agreement is binding on and inures to the benefit of the Members and their
respective heirs, legal representatives, successors, and permitted assigns.
 
Section 12.8Governing Law; Submission to Jurisdiction.  
 
THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, EXCLUDING ANY CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT
MIGHT REFER THE GOVERNANCE OR THE CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF
ANOTHER JURISDICTION.  ANY DISPUTE ARISING OUT OF OR RELATING TO THIS AGREEMENT
MAY BE BROUGHT IN ANY COURT OF APPROPRIATE JURISDICTION IN AUSTIN, TEXAS, AND
THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF EACH SUCH
COURT IN ANY SUCH DISPUTE.  THE COMPANY AND THE MEMBERS WAIVE ANY RIGHT TO TRIAL
BY JURY IN ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.  THE
COMPANY AND THE MEMBERS AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE COMPANY AND THE MEMBERS TO IRREVOCABLY WAIVE TRIAL BY JURY,
AND THAT ANY DISPUTE BETWEEN THEM RELATING TO THIS AGREEMENT SHALL INSTEAD BE
TRIED BY A COURT OF COMPETENT JURISDICTION SITTING WITHOUT A JURY.
 

 
33

--------------------------------------------------------------------------------

 

 
Section 12.9Severability.  
 
If a direct conflict between the provisions of this Agreement and vii) any
provision of the Certificate or viii) any mandatory, non-waivable provision of
the Act, such provision of the Certificate or the Act shall control.  If any
provision of the Act provides that it may be varied or superseded in the
agreement of a limited liability company (or otherwise by agreement of the
members or Managing Members of a limited liability company), such provision
shall be deemed superseded and waived in its entirety if this Agreement contains
a provision addressing the same issue or subject matter.  If any provision of
this Agreement or the application thereof to any Person or circumstance is held
invalid or unenforceable to any extent, the remainder of this Agreement and the
application of that provision to other Persons or circumstances shall be
enforced to the greatest extent permitted by Law.
 
Section 12.10Further Assurances.  
 
In connection with this Agreement and the transactions contemplated hereby, each
Member shall execute and deliver any additional documents and instruments and
perform any additional acts that may be necessary or appropriate to effectuate
and perform the provisions of this Agreement and those transactions.
 
Section 12.11Waiver of Certain Rights.  
 
Each Member irrevocably waives any right it may have to maintain any action for
dissolution of the Company or for partition of the property of the Company.
 
Section 12.12Directly or Indirectly.  
 
Where any provision of this Agreement refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person,
including actions taken by or on behalf of any Affiliate of such Person.  Each
Member shall cause any Affiliate of such Member for which such Member’s
Membership Interest in the Company constitutes a significant portion such
Affiliate’s direct and indirect total assets to comply with the provisions of
this Agreement.
 
Section 12.13Counterparts.  
 
This Agreement may be executed in any number of counterparts, including
facsimile and scanned counterparts, with the same effect as if all signing
parties had signed the same document.  All counterparts shall be construed
together and constitute the same instrument.
 
Section 12.14No Third Party Beneficiaries.  
 
The provisions of this Agreement are for the exclusive benefit of the Members
and the Company and their respective successors and permitted assigns and,
solely with respect to ARTICLE 9, the indemnified Persons described
therein.  Except for the foregoing, this Agreement is not intended to benefit or
create rights in any other Person, including (a) any Person to whom any debts,
liabilities or obligations are owed by the Company or any Member, or (b) any
liquidator, trustee or creditor acting on behalf of the Company, and no such
creditor or any other Person shall have any rights under this Agreement,
including rights with respect to enforcing the payment of Capital
Contributions.  
 

 
34

--------------------------------------------------------------------------------

 

 
Section 12.15Survival of Rights and Obligations.  
 
The rights and obligations of the Members under Section 2.8, Section 8.3,
ARTICLE 9, Section 12.8, Section 12.14, and this Section 12.15 shall survive any
expiration, termination or cancellation of this Agreement.
 
Signature page follows.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
35

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the undersigned Members have executed this
Agreement as of the Effective Date.

 

 THE COMPANY LAREDO ROYALTY INCENTIVE PLAN, LLC          
 
By:
Laredo Oil, Inc.,
      its Managing Member                      By:         Name: Mark See      
Title:   Chief Executive Officer                    THE MEMBERS   LAREDO OIL,
INC.             By:         Name: Mark See       Title:   Chief Executive
Officer  






                                                    





 
36

--------------------------------------------------------------------------------

 


EXHIBIT A


FORM OF ADOPTION AGREEMENT
 
This Adoption Agreement (this “Adoption Agreement”) is executed as of
[___________] pursuant to the terms of the Limited Liability Company Agreement
of Laredo Royalty Incentive Plan, LLC and the Schedules and Exhibits thereto, as
amended or restated from time to time, a copy of which is attached hereto (the
“LLC Agreement”), by the undersigned holder of Units (the “Member”).  By the
execution of this Adoption Agreement, the Member agrees as follows:
 
1.           Acknowledgment.  The Member acknowledges that Member is acquiring
[___] Common Units, subject to the terms and conditions of the LLC
Agreement.  Capitalized terms used herein without definition are defined in the
LLC Agreement and are used herein with the same meanings set forth therein.
 
2.           Agreement.  The Member (a) agrees that the Common Units acquired by
the Member shall be bound by and subject to the terms of the LLC Agreement and
(b) hereby joins in, and agrees to be bound by, the LLC Agreement (including the
Schedules and Exhibits thereto) with the same force and effect as if the Member
was originally a party thereto.
 
3.           Representations, Warranties and Covenants.  The Member represents
and warrants to the Company and the other Members, and covenants and agrees with
the Company and the other Members as follows:
 
 
(a)
Organization; Existence.  Member, if the Member is an Entity, is duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
formation.

 
 
(b)
Power and Authority.  Member has full power and authority to execute and deliver
this Adoption Agreement and the other Investment Documents to which it is a
party and to perform its obligations hereunder and thereunder, and the execution
and delivery by Member of this Adoption Agreement and the other Investment
Documents to which it is a party, and the performance of all obligations
hereunder and thereunder have been duly authorized by all necessary action.

 
 
(c)
Execution; Enforceability.  This Adoption Agreement and each other Investment
Document to which Member is a party has been duly and validly executed and
delivered by Member and, assuming due execution and delivery of this Adoption
Agreement and each other Investment Document to which Member is a party by the
other parties hereto and thereto, constitutes the binding obligation of Member
enforceable against Member in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar Laws affecting creditors’ rights generally, and by
principles of equity.

 

 
A-1

--------------------------------------------------------------------------------

 

 
 
(d)
No Conflicts.  The execution, delivery, and performance by Member of this
Adoption Agreement and the other Investment Documents to which Member is a party
will not, with or without the giving of notice or the lapse of time, or both,
(1) violate any provision of Law to which Member is subject, (2) violate any
order, judgment, or decree applicable to Member or (3) conflict with, or result
in a breach or default under, any term or condition of its certificate of
incorporation or bylaws, certificate of limited partnership or partnership
agreement, certificate of formation or limited liability company agreement, or
trust agreement, as applicable, or any material agreement or instrument to which
Member is a party.  No consent, approval, authorization or order of any court or
governmental agency or authority or of any third party which has not been
obtained is required in connection with the execution, delivery and performance
by Member of this Adoption Agreement or any of the other Investment Document to
which it is a party.

 
 
(e)
Investment Matters.  Member is acquiring Units in the Company for its own
account, for investment purposes, and not with a view to or in connection with
the resale or other distribution of such Units.  Member understands and agrees
that the Units have not been registered under the Securities Act and are
“restricted securities.”  Member has knowledge of finance, securities and
investments generally, experience and skill in investments based on actual
participation, and has the ability to bear the economic risks of Member’s
investment in the Company.

 
 
(f)
Units Subject to Agreements.  Member understands that the Units acquired by it
shall, upon issuance by the Company, without any further action on the part of
the Company or such Person, be subject to the terms, conditions and restrictions
contained in the LLC Agreement and, with respect to any Common Units held
thereby, the Restricted Common Unit Agreements governing such Common Units,
including in each case all amendments, modifications and restatements thereof as
are made in accordance with such agreement.

 
 
(g)
No Brokers.  Neither Member nor any of its Affiliates has employed or retained
any broker, agent or finder in connection with this Agreement or the
transactions contemplated herein, or paid or agreed to pay any brokerage fee,
finder’s fee, commission or similar payment to any Person on account of this
Adoption Agreement or the other Investment Documents to which Member is a party
or the transactions provided for herein or therein which fee, commission or
payment will constitute an obligation payable by the Company or any other
Member; and Member shall indemnify and hold harmless the Company and the other
Members from any costs, including attorneys’ fees, and liability arising from
the claim of any broker, agent or finder employed or retained by Member in
connection with the Company or this Adoption Agreement or the other Investment
Documents to which Member is a party.

 

 
A-2

--------------------------------------------------------------------------------

 

 
 
(h)
Survival of Representations and Warranties.  All representations and warranties
made by Member in this Adoption Agreement shall be considered to have been
relied upon by the other parties hereto and to the other Investment Documents to
which Member is a party and shall survive the execution and delivery of this
Adoption Agreement regardless of any investigation made by or on behalf of any
such party.

 
4.           Notice.  Any notice required by the LLC Agreement shall be given to
Member at the address listed below Member’s signature on the signature page
hereto.
 
5.           Joinder.  The spouse of the undersigned Member, if applicable,
executes this Adoption Agreement to acknowledge its fairness and that it is in
such spouse’s best interests, and to bind such spouse’s community interest, if
any, in the Common Units to the terms of the LLC Agreement.  If the undersigned
Member delivers this signature page to the Company without the signature of his
or her spouse below, then he or she hereby represents to the Company and the
other Members that he or she has no spouse.
 
Signature page follows.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
A-3

--------------------------------------------------------------------------------

 


 
MEMBER:
         
 
By:
                Information for Notices:                  






Spousal Agreement


The undersigned, being the spouse of [____________________], a holder of
Membership Interests in and a Member of the Company, agrees to be bound by the
provisions of this Agreement (including the Exhibits and Schedules hereto), as
amended or restated from time to time, to the extent applicable to the
undersigned, including any provisions applicable to a Member’s spouse or former
spouse or the interest of a Member’s spouse or former spouse in any Membership
Interest.                                                                                               
 

   Signature of spouse:       Printed name of spouse:   

 

 
A-4

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF RESTRICTED COMMON UNIT AGREEMENT


See attached.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 B-1

--------------------------------------------------------------------------------